NO. 07-07-0447-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  FEBRUARY 19, 2008

                          ______________________________

                       IN THE MATTER OF THE MARRIAGE OF

         PATSY KENNAMER MCFADDEN AND ROYCE FRANK MCFADDEN
                   _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

              NO. 2002-518,195; HONORABLE DRUE FARMER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       On October 31, 2007, appellant Royce Frank McFadden filed his notice of appeal.

The reporter’s record was filed on November 28, 2007 and the clerk’s record was filed on

December 4, 2007.


       By letter dated January 18, 2008, we notified appellant that he had failed to file his

brief or a motion for extension of time by the January 3, 2008 deadline and noted that

“unless Appellant’s brief is filed with this Court on or before Monday, January 28, 2008, or
any extension of that deadline, this appeal is subject to dismissal without further notice.”

TEX . R. APP . P. 38.8(a).


       No brief or motion for extension of time to file appellant’s brief has been received.

Accordingly, notice having been given to all parties, we now dismiss the appeal for want

of prosecution. TEX . R. APP . P. 38.8(a)(1); 42.3.




                                                 James T. Campbell
                                                     Justice




                                             2